--------------------------------------------------------------------------------

EXHIBIT 10(AA)(3)

 

CLECO CORPORATION

EXECUTIVE EMPLOYMENT AGREEMENT
(Level 2 - Form B with a Principal Employer)

THIS AGREEMENT (the "Agreement") is entered into by and between Samuel H.
Charlton III  ("Executive") Cleco Corporation, a corporation organized and
existing under the laws of the State of Louisiana (the "Company"), and Cleco
Midstream resources LLC, an affiliate of  the Company that acts as Executive's
principal employer (the "Principal Employer"), and is intended to amend and
restate, with the exception of the term defined therein, that certain Executive
Severance Agreement between Cleco Midstream Resources LLC and Executive,
initially effective as of July 28, 2000.

1.  EMPLOYMENT AND TERM

1.1       Position.  The Principal Employer shall employ and retain Executive as
its Sr. Vice President - Asset Management  or in such other capacity or
capacities as shall be mutually agreed upon, from time to time, by Executive and
the Principal Employer (or the Company, as the case may be), and Executive
agrees to be so employed, subject to the terms and conditions set forth herein. 
References herein to the Company shall be deemed to include Executive's
Principal Employer, unless the context clearly indicates to the contrary.   

Executive's duties and responsibilities shall be those assigned to him or her,
from time to time, by the Chief Financial Officer of the Company and shall
include such duties as are the type and nature normally assigned to similar
executive or senior officers of a corporation of the size, type and stature of
the Principal Employer.  Executive shall report to the Chief Financial Officer
of the Company.  

1.2       Full Time and Attention.  During the term of this Agreement and any
extensions or renewals thereof, Executive shall devote his or her full time,
attention and energies to the business of the Company and will not, without the
prior written consent of the Chief Executive Officer of the Company, be engaged
(whether or not during normal business hours) in any other business or
professional activity, whether or not such activities are pursued for gain,
profit or other pecuniary advantage. 

Notwithstanding the foregoing, Executive shall not be prevented from (a)
engaging in any civic or charitable activity for which Executive receives no
compensation or other pecuniary advantage, (b) investing his or her personal
assets in businesses which do not compete with the Company, provided that such
investment will not require any services on the part of Executive in the
operation of the affairs of the businesses in which investments are made and
provided further that Executive's participation in such businesses is solely
that of an investor, or (c) purchasing securities in any corporation whose
securities are regularly traded, provided that such purchases will not result in
Executive owning beneficially at any time 5% or more of the equity securities of
any corporation engaged in a business competitive with that of the Company.

--------------------------------------------------------------------------------

 

1.3       Term.  Executive's employment under this Agreement shall commence as
of July 28, 2000 (the "Effective Date"), and shall terminate on July 28, 2003
(such date or the last day of employment specified in any renewal or amendment
hereof referred to herein as the "Termination Date") (the period commencing as
of the Effective Date and ending as of the Termination Date referred to herein
as the "Employment Term"). 

Commencing on the  second anniversary of the Effective Date and each anniversary
thereafter, Executive's Employment Term shall automatically be extended for an
additional one‑year period; provided, however, that either party may provide
written notice to the other that the Employment Term will not be further
extended, such notice to be provided not later than 30 days prior to the end of
the then‑current Employment Term. 

                                            2.  COMPENSATION AND BENEFITS

2.1       Base Compensation.   The Company shall pay Executive an annual salary
equal to his or her annual base salary in effect as of the Effective Date, such
amount shall be prorated and paid in equal installments in accordance with the
Company's regular payroll practices and policies and shall be subject to
applicable withholding and other applicable taxes (Executive's "Base
Compensation").  Executive's Base Compensation shall be reviewed no less often
than annually and may be increased or reduced by the Chief Executive Officer of
the Company, in his sole discretion; provided, however, that Executive's Base
Compensation may not be reduced at any time unless such reduction is part of a
reduction in pay uniformly applicable to all similarly situated executives of
the Company. 

2.2       Annual Incentive Bonus.   In addition to the foregoing, Executive
shall be eligible for participation in the Annual Incentive Compensation Plan or
similar bonus arrangement maintained by the Company or an Affiliate (as defined
in Section 6.17) or such other bonus or incentive plans which the Company or its
Affiliates may adopt, from time to time, for similarly situated executives (an
"Incentive Bonus").  Such participation shall be in accordance with the specific
terms and conditions of such plan. 

2.3       Long-Term Incentives.  In addition to the foregoing, Executive shall
be eligible for participation in the 2000 Long-Term Incentive Compensation Plan
maintained by the Company and such other long-term incentive plans which the
Company or its Affiliates may adopt, from time to time, for similarly situated
executives (a "Long-Term Incentive"). Such participation shall be in accordance
with the specific terms and conditions of such plan. 

2.4       Supplemental Retirement Benefit.  In addition to the foregoing,
Executive shall be eligible to participate in the Supplemental Executive
Retirement Plan maintained by Cleco Utility Group Inc. or such other
supplemental retirement benefit plans which the Company or its Affiliates

2

--------------------------------------------------------------------------------

 

may adopt, from time to time, for similarly situated executives (the
"Supplemental Plan"). Such participation shall be in accordance with the
specific terms and conditions of such plan. 

2.5       Other Benefits. During the term of this Agreement and in addition to
the amounts otherwise provided herein, Executive shall participate in such
plans, policies, and programs as may be maintained, from time to time, by the
Company or its Affiliates for the benefit of similarly situated executives or
employees, including, without limitation, profit sharing, life insurance, and
group medical and other welfare benefit plans.  Any such benefits shall be
determined in accordance with the specific terms and conditions of the documents
evidencing any such plans, policies, and programs.

2.6       Reimbursement of Expenses.   The Company shall reimburse Executive for
such reasonable and necessary expenses as are incurred in carrying out his or
her duties hereunder, consistent with the Company's standard policies and annual
budget.  The Company's obligation to reimburse Executive hereunder shall be
contingent upon the presentment by Executive of an itemized accounting of such
expenditures.

                                                             3.  TERMINATION

3.1       Termination Payments to Executive.  As set forth more fully in this
Section 3 and except as provided in Section 3.3 and 3.8 hereof, Executive shall
be paid the greater of the amounts or benefits set forth below or the amounts or
benefits provided under the terms of the separate plan or arrangement maintained
by the Company (or its Affiliates) on account of termination of employment
hereunder:

a.         Executive's Base Compensation accrued but not yet paid as of the date
of his or her termination. 

b.         An amount equal to 100% of Executive's Base Compensation, determined
at the time of termination, but immediately prior to any reduction in such
compensation.

c.         An amount equal to Executive's Incentive Bonus, determined with
respect to the year of his or her termination and prorated to reflect
Executive's actual period of service during such year. 

d.         An amount equal to Executive's Incentive Bonus, determined as the
target amount for the year in which his or her termination of employment occurs.

e.         The Company shall, at the written request of Executive:

i.          Purchase his or her principal residence if such residence is located
within 60 miles of the business location Executive was assigned to prior to
termination

3

--------------------------------------------------------------------------------

 

of employment (the "Principal Residence") for an amount equal to the greater of
(1) the purchase price of such Principal Residence plus the documented cost of
any capital improvements to the Principal Residence made by Executive, or (2)
the fair market value of such Principal Residence as determined by the Company's
usual relocation practice; and

ii.          Pay or reimburse Executive for the cost of relocating Executive,
his or her family and their household goods and other personal property, in
accordance with the Company's usual relocation practice, to any location in the
continental United States. 

Notwithstanding the foregoing, the Company shall not be obligated hereunder,
unless, within 12 months after the termination of his or her employment with the
Company (and its Affiliates), the Company is requested to purchase such
Principal Residence and Executive has actually relocated from such geographic
area.

f.          If Executive and/or his or her dependents elects to continue group
medical coverage, within the meaning of Code Section 4980B(f)(2), with respect
to a group health plan sponsored by the Company or an Affiliate (other than a
health flexible spending account under a self-insured medical reimbursement plan
described in Code Sections 125 and 105(h)), the Company shall pay the
continuation coverage premium for the same type and level of group health plan
coverage received by Executive and his or her electing dependents immediately
prior to such termination of Executive's employment for the maximum period
provided under Code Section 4980B or until the Executive secures other
employment where group health insurance is provided, whichever period is
shorter.

Except as expressly provided in Section 3.3 hereof, Executive shall also be
entitled to receive such compensation or benefits as may be provided under the
terms of a separate plan or agreement maintained by the Company (or its
Affiliates) to the extent such compensation or benefits are not duplicative of
the compensation or benefits described above.

3.2       Termination for Death or Disability.  If Executive dies or becomes
disabled during the Employment Term, this Agreement and Executive's employment
hereunder shall immediately terminate and the Company's obligations hereunder
shall automatically cease.  In such event, the Company shall pay to Executive
(or his or her estate) the compensation described in Sections 3.1a and the
additional amount described in Section 3.1c hereof.  Payment shall be made in
the form of one or more single-sums as soon as practicable after Executive's
death or disability or as and when such amounts are ascertainable.

For purposes of this Section 3.2, Executive shall generally be deemed "disabled"
if he or she is actually receiving benefits or is eligible to receive benefits
under the Company's (or an Affiliate's)

4

--------------------------------------------------------------------------------

 

separate long-term disability plan or he or she is actually receiving Social
Security disability benefits. The Company shall determine whether Executive is
disabled hereunder.

3.3       Company's Termination for Cause.  This Agreement and Executive's
employment hereunder may be terminated by the Company on account of Cause.  In
such event, the Company shall pay to Executive the compensation described in
Section 3.1a hereof.  Payment shall be made in the form of a single-sum not
later than three days after such termination.  Notwithstanding any provision of
this Agreement or any other plan, policy or agreement evidencing any other
compensation arrangement or benefit payable to Executive, no additional amount
shall be paid to Executive, except as may be required by law.

For purposes of this Agreement, "Cause" means that Executive has:

a.         Committed an intentional act of fraud, embezzlement or theft in the
course of his or her employment or otherwise engaged in any intentional
misconduct which is materially injurious to the Company's (or an Affiliate's)
financial condition or business reputation;

b.         Committed intentional damage to the property of the Company (or an
Affiliate) or committed intentional wrongful disclosure  of Confidential
Information (as defined  in Section 5.2) which is materially injurious to the
Company's (or an Affiliate's) financial condition or business reputation;

c.         Intentionally refused to perform the material duties of his or her
position; or

d.         A material breach of this Agreement by Executive.

No act or failure to act on the part of Executive will be deemed "intentional"
if it was due primarily to an error in judgment or negligence, but will be
deemed "intentional" only if done or omitted to be done by Executive not in good
faith and without reasonable belief that his or her action or omission was in
the best interest of the Company (or an Affiliate). 

The Company, acting in good faith, may determine that any termination by the
Company is on account of Cause.  The Company shall provide written notice to
Executive, including a description of the specific reasons for the determination
of Cause.  Executive shall have the opportunity to present arguments and
evidence on his or her behalf to the Chief Executive Officer. Following such
presentation (or upon Executive's failure to appear) the Chief Executive Officer
shall confirm that the actions or inactions of Executive constitute Cause
hereunder.

3.4       Executive's Constructive Termination.  Executive may terminate this
Agreement and his or her employment hereunder on account of a Constructive
Termination upon 30 days prior written notice to the Chief Executive Officer (or
such shorter period as may be agreed upon by the

5

--------------------------------------------------------------------------------

 

parties hereto).  In such event, the Company shall provide to Executive the
compensation described in Section 3.1a hereof, payable not later than three days
after his or her termination of employment and the following: (a) the additional
amounts determined under Sections 3.1b and 3.1d hereof, payable in not more than
two equal installments, one-half not later than 30 days after termination and
the other one-half six months after such termination, and (b) the benefits
described in Sections 3.1e and 3.1f hereof. 

For purposes of this Agreement, "Constructive Termination" means:

a.         A material reduction (other than a reduction in pay uniformly
applicable to all similarly situated executives of the Company) in the amount of
Executive's Base Compensation;

b.         A material reduction in Executive's authority, duties or
responsibilities from those contemplated in Section 1.1 of this Agreement; or

c.         A material breach of this Agreement by the Company or its Affiliates.

No event or condition described in this Section 3.4 shall constitute a
Constructive Termination unless (a) Executive promptly gives the Company notice
of his or her objection to such event or condition, which notice may be provided
orally or in writing to the Chief Executive Officer or his designee, (b) such
event or condition is not corrected by the Company promptly after receipt  of
such notice, but in no event more than 30 days  after receipt of notice, and (c)
Executive resigns his or her employment with the Company (and all Affiliates)
not more than 15 days following the expiration of the 30-day period described in
subparagraph (b) hereof. 

3.5       Termination by the Company, without Cause.  The Company may terminate
this Agreement and Executive's employment hereunder, without Cause, upon 30 days
prior written notice to Executive (or such shorter period as may be agreed upon
by Executive and the Chief Executive Officer).  In such event, the Company shall
provide to Executive the compensation described in Section 3.1a hereof, payable
not later than three days after such termination, and the following additional
amounts and/or benefits: (a) the amounts determined under Sections 3.1b and 3.1d
hereof, payable in not more than two equal installments, one-half not later than
30 days after termination and the other one-half six months after such
termination, and (b) the benefits described in Sections 3.1e and 3.1f hereof.

3.6       Termination by Executive.  Executive may terminate this Agreement and
his or her employment hereunder, other than on account of Constructive
Termination, upon 30 days prior written notice to the Company or such shorter
period as may be agreed upon by the Chief Executive Officer and Executive.  In
such event, the Company shall pay to Executive the compensation described in
Section 3.1a hereof.  Payment shall be made in the form of a single-sum not
later than three days after such termination.  No additional payments or
benefits shall be due hereunder, except

6

--------------------------------------------------------------------------------

 

as may be provided under a separate plan, policy or program evidencing such
compensation arrangement or benefit or as may be required by law.

3.7       Return of Property.  Upon termination of this Agreement for any
reason, Executive shall promptly return to the Company all of the property of
the Company (and its Affiliates), including, without limitation, automobiles,
equipment, computers, fax machines, portable telephones, printers, software,
credit cards, manuals, customer lists, financial data, letters, notes,
notebooks, reports and copies of any of the above and any Confidential
Information (as defined in Section 5.2 hereof) that is in the possession or
under the control of Executive.

3.8       Consideration for Other Agreements.  Executive acknowledges that all
or a portion of the amount payable under Section 3.1d hereof is in addition to
the amount otherwise due or payable under the Annual Incentive Compensation Plan
on account of a separation from service and that the payment of such additional
amount is intended to and shall constitute adequate consideration for the
execution of such separate waivers or releases as the Company (or its
Affiliates) may request Executive to execute in connection with the termination
of his or her employment hereunder.  Executive agrees that failure to execute
any such waiver or release within the time requested by the Company shall result
in the forfeiture of the additional amount payable under Section 3.1d hereof.

                        4.  CHANGE IN CONTROL AND BUSINESS TRANSACTION

4.1       Definitions.  The term "Change in Control" and "Business Transaction"
shall have the meanings ascribed to them in the Cleco Corporation 2000 Long-Term
Incentive Compensation Plan, as the same may be amended from time to time.

The term "Good Reason," when used  herein,  shall mean that in connection with a
 Change in Control:

a.         Executive's Base Compensation in effect immediately before such
Change in Control is reduced or there is a significant reduction or termination
of Executive's rights to any employee benefit in effect immediately prior to the
Change in Control;

b.         Executive's authority, duties or responsibilities are significantly
reduced from those contemplated in Section 1.1 hereof or  Executive has
reasonably determined that, as  a result of a change in circumstances that
significantly affects his or her employment with the Company (or an Affiliate),
he or she is unable to exercise the authority, power, duties and
responsibilities contemplated in Section 1.1 hereof;

c.         Executive is required to be away from his or her office in the course
of discharging his or her duties and responsibilities under this Agreement
significantly more than was required prior to the Change in Control; or

7

--------------------------------------------------------------------------------

 

d.         Executive is required to transfer to an office or business location
located more than 60 miles from the location he or she was assigned to prior to
the Change in Control.

No event or condition described in this Section 4.1 shall constitute Good Reason
unless (a) Executive gives the Company notice of his or her objection to such
event or condition within a reasonable period after Executive learns of such
event, which notice may be delivered orally or in writing to the Chief Executive
Officer, (b) such event or condition is not promptly corrected by the Company,
but in no event later than 30 days after receipt of such notice, and (c)
Executive resigns his or her employment with the Company (and its Affiliates)
not more than 60 days following the expiration of the 30-day period described in
subparagraph (b) hereof.  

4.2       Termination In Connection With a Change in Control.  If a Change in
Control occurs prior to the expiration of the Employment Term and at any time
within the 60-day period preceding or 36-month period following such Change in
Control, Executive's employment described herein is terminated by the Company,
without Cause (as defined in Section 3.3 hereof), or Executive terminates his or
her employment hereunder for Good Reason, then notwithstanding any provision  of
this Agreement to the contrary and in lieu of any compensation or benefits
otherwise payable hereunder:

a.         The Company shall pay to Executive the compensation described in
Section 3.1a in the form of a single-sum not later than three days after such
termination.

b.         The Company shall pay an amount equal to three times Executive's
"base amount," payable in the form of a single-sum not later than 30 days after
such termination.  For purposes of this agreement, "base amount" is defined as
the Executive's current annual base compensation and target annual bonus.

c.         The Company shall provide the benefits described in Sections 3.1e and
3.1f.

d.         Vesting shall be accelerated, any restrictions shall lapse, and all
performance objectives shall be deemed satisfied as to any outstanding grants or
awards made to Executive under the 2000 Long-Term Incentive Compensation Plan
and/or the 1990 Long-Term Incentive Compensation Plan.  Executive shall be
entitled to such additional benefits or rights as may be provided in the
documents evidencing such plans or the terms of any agreement evidencing such
grant or award.

e.         Executive shall be fully vested for purposes of any service or
similar requirement imposed under the Supplemental Plan, regardless of the
actual number of years of service attained by Executive; Executive shall be
credited with an additional three years of age for purposes of determining his
or her benefit percentage under the Supplemental Plan, but in no event shall
such benefit percentage be less than 50%; and Executive shall be credited with
an additional three years of age for purposes of

8

--------------------------------------------------------------------------------

 

determining any reduction taken with respect to benefits commencing before
Executive's normal retirement date (as defined in such plan).

4.3              Business Transaction. If Executive's employment hereunder is
terminated (other than on account of Cause as defined in Section 3.3 hereof) in
connection with a Business Transaction, then notwithstanding any provision of
this Agreement to the contrary, the Company shall pay or provide to Executive
benefits as described in Section 4.2.

4.4       Tax Payment.  If any payment to Executive pursuant to this Agreement
or any other payment or benefit from the Company or an Affiliate in connection
with a Change in Control or Business Transaction is subject to the excise tax
imposed under Code Section 4999 or any similar excise or penalty tax payable
under any United States federal, state, local or other law, the Company shall
pay an amount to Executive such that, after the payment by Executive of all
taxes on such amount, there remains a balance sufficient to pay such excise or
penalty tax.  Executive shall submit to the Company the amount to be paid under
this Section 4.4, together with supporting documentation.  If Executive and the
Company disagree as to such amount, an independent public accounting firm agreed
upon by Executive and the Company shall make such determination. 

5.  LIMITATIONS ON ACTIVITIES

5.1       Consideration for Limitation on Activities.  Executive acknowledges
that the execution of this Agreement and the payments described herein
constitute consideration for the limitations on activities set forth in this
Section 5, the adequacy of which is hereby expressly acknowledged by Executive.

5.2       Confidential Information.  Executive recognizes and acknowledges that
during the terms of his or her employment, he or she will have access to
confidential, proprietary, non-public information concerning the Company and its
Affiliates, which may include, without limitation, (a) books and records
relating to operations, finance, accounting, personnel and management, (b)
price, rate and volume data, future price and rate plans, and test data, (c)
information related to product design and development, (d) computer software,
customer lists, information obtained on competitors, and sales tactics, and (e)
various other non-public trade or business information, including business
opportunities, marketing or business diversification plans, methods and
processes, and financial data and the like (collectively, the "Confidential
Information").  Executive agrees that he or she will not  at any time, either
while employed by the Company or afterwards, make any independent use of, or
disclose to any other person or organization (except as authorized by the
Company or pursuant to court order) any of the Confidential Information.

5.3       Non-Solicitation.  Executive agrees that during the one-year period
commencing as of the date of voluntary termination by Executive (as described in
Section 3.6 hereof) or the involuntary termination of Executive on account of
Cause  (as described in Section 3.3 hereof), he

9

--------------------------------------------------------------------------------

 

or she shall not, directly or indirectly, for his or her own benefit or on
behalf of another or to the Principal Employer's detriment:

a.         Hire or offer to hire any of the Principal Employer's officers,
employees or agents;

b.         Persuade or attempt to persuade in any manner any officer, employee
or agent of the Principal Employer to discontinue any relationship with the
Principal Employer; or

c.         Solicit or divert or attempt to divert any customer or supplier of
the Principal Employer.

The provisions of this Section 5.3 shall apply in the locations set forth on
Exhibit A hereto,  as the same may be amended from time to time.  Executive
acknowledges that the Principal Employer is presently doing business in such
locations and that during the Employment Term Executive will be required to
provide services to or for the benefit of the Principal Employer in such
locations.

The parties agree that each of the foregoing prohibitions is intended to
constitute a separate restriction.  Accordingly, should any such prohibition be
declared invalid or unenforceable, such prohibition shall be deemed severable
from and shall not affect the remainder thereof.  The parties further agree that
each of the foregoing restrictions is reasonable in both time and geographic
scope.

5.4       Business Reputation.  Executive agrees that during his or her
employment with the Company (and its Affiliates) and at all times thereafter, he
or she shall refrain from performing any act, engaging in any conduct or course
of action or making or publishing an adverse, untrue or misleading statement
which has or may reasonably have the effect of demeaning the name or business
reputation of the Company or its Affiliates or which adversely affects (or may
reasonably adversely affect) the best interests (economic or otherwise) of the
Company or an Affiliate. 

5.5       Remedies.  In the event of a breach or threatened breach by Executive
of the provisions of Sections 5.2, 5.3 or 5.4 hereof, Executive agrees that the
Company shall be entitled to  a temporary restraining order or a preliminary
injunction (without the necessity of posting bond in connection therewith) and
that any additional payments or benefits due to Executive or his or her
dependents under Sections 3 and 4 hereof shall be canceled and forfeited. 
Nothing herein shall be construed as prohibiting the Company from pursuing any
other remedy available to it for such breach or threatened breach, including the
recovery of damages from Executive.

                                                           6.  MISCELLANEOUS

6.1       Mitigation Not Required.  As a condition of any payment hereunder,
Executive shall not be required to mitigate the amount of such payment by
seeking other employment or otherwise,

10

--------------------------------------------------------------------------------

 

nor will any profits, income, earnings or other benefits from any source
whatsoever create any mitigation, offset, reduction or any other obligation on
the part of Executive under this Agreement.

6.2       Enforcement of this Agreement.  In the event any dispute in connection
with this Agreement arises with respect to obligations of Executive or the
Company that were required prior  to the occurrence of a Change in Control or a
Business Transaction, all costs, fees and expenses, including attorney fees, of
any arbitration or other legal action in connection with such matters in which
Executive substantially prevails, shall be borne by, and be the obligation of,
the Company.

After a Change in Control or Business Transaction has occurred, Executive shall
not be required to incur legal fees and the related expenses associated with the
interpretation, enforcement or defense of Executive's rights under this
Agreement by arbitration or otherwise.  Accordingly, if, following a Change in
Control or Business Transaction, the Company has failed to comply with any of
its obligations under this Agreement or the Company or any other person takes or
threatens to take any action to declare this Agreement void or unenforceable or
in any way reduces the possibility of collecting the amounts due hereunder, or
institutes any action or proceeding designed to deny or to recover from
Executive the benefits provided or intended to be provided under this Agreement,
Executive shall be entitled to retain counsel of Executive's choice, at the
expense of the Company,  to advise and represent Executive in connection with
any such interpretation, enforcement or defense, including without limitation
the initiation or defense of any arbitration or other legal action, whether by
or against the Company or any director, officer, stockholder or other person
affiliated with the Company, in any jurisdiction.  The Company shall pay and be
solely financially responsible for any and all attorneys' and related fees and
expenses incurred by Executive in connection with any of the foregoing, without
regard to whether Executive prevails, in whole or in part.

In no event shall Executive be required to reimburse the Company for any of the
costs and expenses incurred by the Company relating to arbitration or other
legal action in connection with this Agreement.

6.3       Arbitration.  Any dispute, controversy or claim arising out of or
relating to this Agreement or Executive's employment or the termination thereof,
including, but not limited to, any claim of discrimination under state or
federal law, shall be resolved exclusively by binding arbitration in Alexandria,
Louisiana (or such other location as may be agreed to by the parties), in
accordance with the rules of the American Arbitration Association then in
effect; provided, however, that in the event of a claimed violation of Section 5
hereof, the Company may seek injunctive or other relief specified in Section 5.5
hereof.  Judgment may be entered on the arbitrator's award in any court having
competent jurisdiction. 

6.4       No Set-Off.   There shall be no right of set‑off or counterclaim in
respect of any claim, debt or obligation against any payment to Executive
provided for in this Agreement.

11

--------------------------------------------------------------------------------

 

6.5       Assistance with Litigation.  For a period of one year after the end of
the last period for which Executive will have received any compensation under
this Agreement, Executive will furnish such information and proper assistance as
may be reasonably necessary in connection with any litigation in which the
Company (or an Affiliate) is then or may become involved.

6.6       Headings.  Section and other headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

6.7       Entire Agreement.  This Agreement constitutes the entire understanding
and agreement among the parties hereto with respect to the subject matter
hereof, and there are no other agreements, understandings, restrictions,
representations or warranties among the parties other than those set forth
herein.

6.8       Amendments.  This Agreement may be amended or modified at any time in
any or  all respects, but only by an instrument in writing executed by the
parties hereto.

6.9       Choice of Law.  The validity of this Agreement, the construction of
its terms, and the determination of the rights and duties of the parties hereto
shall be governed by and construed in accordance with the internal laws of the
State of Louisiana applicable to contracts made to be performed wholly within
such state.

6.10     Notices.  All notices and other communications under this Agreement
must be in writing and will be deemed to have been duly given when (a) delivered
by hand, (b) sent by telecopier to a telecopier number given below, provided
that a copy is sent by a nationally recognized overnight delivery service
(receipt requested), or (c) when received by the addressee, if sent by a
nationally recognized overnight delivery service (receipt requested), in each
case as follows:

 

If to Executive:

Samuel H. Charlton III
2916 George's Lane
Alexandria, LA  71301

 

If to the Company:

Cleco Corporation
2030 Donahue Ferry Road
Pineville, LA 71360
Telecopier:  318 484-7777
Attention: Chief Executive Officer

or to such other addresses as a party may designate by notice to the other
party.

6.11     Assignment.  This Agreement will inure to the benefit of and be binding
upon the Company, its Affiliates, successors and assigns, including, without
limitation, any person, partnership, company, corporation or other entity that
may acquire substantially all of the Company's

12

--------------------------------------------------------------------------------

 

assets or business or with or into which the Company may be liquidated,
consolidated, merged or otherwise combined, and will inure to the benefit of and
be binding upon Executive, his or her heirs, estate, legatees and legal
representatives.  If payments become payable to Executive's surviving spouse or
other assigns and such person thereafter dies, such payment will revert to
Executive's estate.

6.12     Severability.  Each provision of this Agreement is intended to be
severable.  In the event that any one or more of the provisions contained in
this Agreement shall for any reason be held to be invalid, illegal or
unenforceable, the same shall not affect the validity or enforceability of any
other provision of this Agreement, but this Agreement shall be construed as if
such invalid, illegal   or unenforceable provisions was not contained herein. 
Notwithstanding the foregoing, however, no provision shall be severed if it is
clearly apparent under the circumstances that the parties would not have entered
into this Agreement without such provision.

6.13     Withholding.  The Company (or an Affiliate) may withhold from any
payment hereunder any federal, state or local taxes required to be withheld.

6.14     Survival.   Notwithstanding anything herein to the contrary, to the
extent applicable, the obligations of the Company (and its Affiliates) under
Sections 3 and 4, and the obligations of Executive under Sections 3 and 5, shall
remain operative and in full force and effect regardless of  the expiration of
this Agreement. 

6.15     Waiver.  The failure of either party to insist in any one or more
instances upon performance of any terms or conditions of this Agreement will not
be construed as a waiver of future performance of any such term, covenant, or
condition and the obligations of either party with respect to such term,
covenant or condition will continue in full force and effect.  

6.16     Delegation.  The Chief Executive Officer, in his discretion, may
delegate to one or more executive officers of the Company or its Affiliates all
or a portion of the power and authority granted to him or the Company
hereunder.  Such delegation shall be effective whether made orally  or in
writing.   

6.17     Definition.  For purposes of this Agreement, "Affiliate" shall mean one
or more subsidiaries or other entities with respect to which the Company owns
(within the meaning of Section 425(f) of the Internal Revenue Code of 1986, as
amended (the "Code")) 50% or more of the total combined voting power of all
classes of stock or other equity interests.

13

--------------------------------------------------------------------------------

THIS AGREEMENT is executed in multiple counterparts as of the dates set forth
below, each of which shall be deemed an original, to be effective as of the
Effective Date designated above.  

CLECO CORPORATION

EXECUTIVE

By: /s/ Catherine C. Powell                    

/s/ Samuel H. Charlton III                           

Catherine C. Powell

Samuel H. Charlton III


Its: Senior V.P., Employee & Corporate Services


Date: 10/7/2002         

Date:  8/28/2002          

 

  

THIS AGREEMENT was reviewed and accepted by the Principal Employer, as of the
date set forth below, to be effective as of the Effective Date designated above.

 

            Cleco Corporation

 

By:  /s/ Darrell J. Dubroc                           

 

Its:  Exec. V.P. & COO                              

 

Date:  (Undated)                                         

14

--------------------------------------------------------------------------------

CLECO CORPORATION
EXECUTIVE EMPLOYMENT AGREEMENT

EXHIBIT A

This Exhibit A is intended to form a part of that certain Executive Employment
Agreement by and between Cleco Corporation, the Principal Employer and Samuel H.
Charlton III, first effective as of the Effective Date designated above (the
"Agreement").  The parties agree that the proscriptions set forth in Section 5.3
thereof shall apply in the State of Louisiana, Parishes of:

            Acadia
            Allen
            Avoyelles
            Beauregard
            Calcasieu
            Catahoula
            DeSoto
            Evangeline
            Grant
            Iberia
            Jefferson Davis
            Lafayette
            Natchitoches
            Rapides
            Red River
            Sabine
            St. Landry
            St. Martin
            St. Mary
            St. Tammany
            Vernon
            Washington

            Notwithstanding Section 6.8 of the Agreement, the Principal Employer
shall possess the authority to amend this Exhibit A, from time to time, to
eliminate parishes in which the Principal Employer is no longer doing business
and to add parishes in which the Principal Employer is currently doing business,
subject to Executive's consent, which shall not be unreasonably withheld.

15